DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-13 and 20-26 are pending.
Claims 1-13 and 20-26 are rejected.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 February 2018 and 26 March 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 16 February 2018.  These drawings are accepted.
Nucleotide and/or Amino Acid Sequence Disclosures
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR §§ 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825 for the following reasons:
	Several nucleotide sequences appear in the specification at least in figures 4-7 that are not properly identified.  Nucleotide sequences must be identified by sequence identification number.  Furthermore, if said sequences do not appear in the sequence listing, a new listing including said sequences must be supplied. It is often convenient to identify sequences in figures by amending the Brief Description of the Drawings section (see MPEP 2422.02). If said sequences consist of a portion of sequences already of record in the sequence listing, they may be identified in the specification using the existing SEQ ID No. accompanied by the position of the sequence on the already listed sequence.
	Applicants are required to comply with all the requirements of 37 CFR §§ 1.821-1.825.  Any response to this Office Action which fails to meet all of these requirements will be considered non-responsive.  The nature of the sequences disclosed in the instant application has allowed an examination on the merits, the results of which are communicated below.
The sequence listing received 10 May 2018 has been entered into the application file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 20 and dependent claims 2, 3, 10, 21-23, and 25 are indefinite for recitation of the phrase “finite state machine circuit” because the metes and bounds of the phrase are not clear. It is not clear if the phrase requires a computing apparatus that executes an algorithm or merely an algorithm. It is further not clear what steps are required in the algorithm. The phrase does not have a limiting definition in the specification although examples are discussed at paragraphs 20-34.
Claims 2-13 and 21-25 are rejected for the same reason as claims 1 and 20 because they depend from claims 1 and 20 and fail to remedy the indefiniteness of claims 1 and 20.
Independent claim 26 is indefinite for recitation of the phrase “cross-correlation circuit” because the metes and bounds of the phrase are not clear. It is not clear if the phrase requires a computing apparatus that executes an algorithm or merely an algorithm. It is further not clear what steps are required in the algorithm. The phrase does not have a limiting definition in the specification although examples are discussed at paragraphs 48-49. For the purpose of examination a cross-correlation circuit has been interpreted as a computer that measures similarity.
	Independent claims 1, 20, and 26 and dependent claim 6 are indefinite for recitation of the phrase “difference distance” because the metes and bounds of the phrase are not clear. The phrase is discussed in the specification at paragraph 21 without a limiting definition. For the purpose of examination the claims have been interpreted to require a Hamming distance.
Claims 2-13 and 21-25 are rejected for the same reason as claims 1 and 20 because they depend from claims 1 and 20 and fail to remedy the indefiniteness of claims 1 and 20.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a process of determining if a target sequence occurs in a set of reference characters using states of a finite state machine to indicate the number of mismatches and matches. Independent claim 20 recites a computer that executes the process of claim 1. Independent claim 26 recites a computer that executes a process of determining if a target sequence occurs in a set of characters in a reference genome using a cross-correlation circuit to indicate the number of mismatches and matches. The subject matter of independent claims 1, 20, and 26, but for the limitation of a generic computer in claims 20 and 26, recite the mental process grouping of abstract ideas.
Dependent claims 2, 3, 22, and 23 further recite a mental process of transitioning between states of the finite state machine. Dependent claim 4 further recites a mental process of transitioning between the first and second state and maintaining the number of mismatches between the first and second states. Dependent claim 5 further recites a mental process of transitioning between the first and third state and increasing the number of mismatches between the first and third states. Dependent claim 7 further recites a mental process of transitioning between the second and third state and maintaining the number of mismatches between the first and second states. Dependent claim 8 further recites a mental process of transitioning between the second and fourth state and increasing the number of mismatches between the first and second states. Dependent claims 9 and 24 further recite a mental process and computer that executes the process, respectively, of considering data of nucleotide sequences of a reference genome. Dependent claim 11 further recites a mental process of considering data of nucleic acid sequence reference sequences. Dependent claim 12 further recites a mental process of considering DNA sequences. Dependent claim 13 further recites a mental process of comparing complementary sequences.
This judicial exception is not integrated into a practical application because the additional element of outputting data in claim 6 is an extra-solution limitation that does not integrate the recited judicial exception into a practical application. The additional element of computer circuitry in claims 10, 20, 21, 25, and 26 does not improve the functioning of a generic computer and does not does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of outputting data in claim 6 and the additional element of computer circuitry in claims 10, 20, 21, 25, and 26 are conventional computer components and processes.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 11, 12, 20, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Bioinformatics vol. 29, pages 542-550 (2013)).
Independent claim 1 recites a process of determining if a target sequence occurs in a set of reference characters using states of a finite state machine to indicate the number of mismatches and matches. Independent claim 20 recites a computer that executes the process of claim 1. Independent claim 26 recites a computer that executes a process of determining if a target sequence occurs in a set of characters in a reference genome using a computer to measure similarity and indicate the number of mismatches and matches.
Dependent claims 9 and 24 further recite a process and computer that executes the process, respectively, of considering data of nucleotide sequences of a reference genome. Dependent claim 11 further recites a process of considering data of nucleic acid sequence reference sequences. Dependent claim 12 further recites a process of considering DNA sequences.
Thomas et al. shows in the title, abstract and throughout a finite state machine computer program that identifies T-cell receptor nucleic acid sequences in sample reads termed Decombinator. Thomas et al. shows on page 542 that analysis of the T-cell receptor indicates the immune repertoire and allow for diagnosis and disease stratification. The sequence reads are compared to reference sequences of T-cell receptor genes. Thomas et al. shows that the Aho-Corasick algorithm used in Decombinator is a finite state machine algorithm in the first column of page 543. Thomas et al. shows the algorithm traverses a set of states in the first column of page 544. Assignment of mismatches and use of specified Hamming distances are discussed on page 544.
Thomas et al. does not show an explicit output of the number of mismatches between each read and the reference sequence.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process and computers of Thomas et al. output the mismatches between the sequence read and the T-cell receptor reference for the purpose of analyzing the extent of the differences in the sample T-cell receptor and analysis of the T-cell receptor for diagnosis and disease stratification.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S BRUSCA/Primary Examiner, Art Unit 1631